Leonard, J. (dissenting.)
The main question in this case is whether there was a valid donatio causa mortis made by Mrs. Clinton to Miss Westerlo.
*2261st. As to the subject of the gift, and whether transferable by mere delivery. It consisted of a certificate of deposit, payable to Mrs. Clinton, her special attorney, representatives or assigns.
In the following cases, bonds and mortgages have been held to be well transferred by delivery only, as a gift causa mortis. (Duffield v. Elwes, 1 Bligh, N. S. 497. Hurst v. Beach, 5 Madd, Ch. R. 351. Duffield v. Hicks, 1 Dow & Clark’s Rep. N. S. 1.)
The promissory note of a third person, not payable to bearer, not so indorsed as to transfer the legal title, also secured by a mortgage, has, together with the mortgage, been held to be the subject of a valid gift causa mortis. (Brown v. Brown, 18 Conn. R. 410.)
These authorities seem quite sufficient to warrant the conclusion that the gift in question may be valid notwithstanding there was no transfer of the certificate in writing, signed by the donor.
2d. Was there an actual delivery of the certificate donatio causa mortis ?
On this point the referee has found in favor of the plaintiff. The only grounds for doubt here, arise from the request of Mrs. Clinton, after declaring that she gave the contents of a certain package to Miss Westerlo, then handed to her, including the certificate, that Miss Westerlo should put the package in the pocket of her silk dress as a safe place for keeping it; and also because Miss Westerlo stated that she was certain Mrs. Clinton intended to give her the money, but was not positive as to the certificate.
The observation of Mrs. Cinton did not manifest an intent to impose a condition on her gift, or to withhold actual delivery thereof. It related only to the safety of the package.
The doubt of Miss Westerlo could not have referred to what was said by Mrs. Clinton in making the gift. If her doubts originated there, they would have related also to the money, inasmuch as both the money and the certificate were *227given at the same time, by the same declaration of Mrs. Clinton. I think her doubt arose from the form of the certificate, and the want of any wilting.
[New York General Term,
September 16 1861.
When asking the advice of Mr. De Witt, she exhibited the certificate and stated the facts. There was nothing to give rise to any other doubt. The advice of Mr. De Witt, that the title of Miss Westerlo to the certificate was not good, seems to "have been founded on this legal defect in the transfer of the certificate. He informed her that it could only he collected through the executor. In this advice he was, I ' think, mistaken. It is of no consequence whether the defendant was a lawyer or layman. He obtained possession through a mistake, which he and Miss Westerlo both made in respect to her rights. He has collected the money, and the gift being valid, he is liable to refund it.
The transfer of this claim to the plaintiff, from Miss Westerlo, is valid, and vests the right to collect it in the plaintiff.
The judgment should he affirmed with costs.
Judgment reversed, and new trial granted.
Clerke, Ingraham and Leonard, Justices.]